        CASE 0:21-cr-00142-DSD-KMM Doc. 46 Filed 07/15/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                          Criminal No. 21-142 (DSD/KMM)

 UNITED STATES OF AMERICA,

                       Plaintiff,

        v.                                            PROTECTIVE ORDER
                                                      GOVERNING DISCOVERY
 1) MARK ALLEN MILLER,
 2) CHRISTOPHER JAMES RAJKARAN,
 3) SAIED JABERIAN,

                      Defendants.

       Upon the motion of the government (ECF No. 45), pursuant to Fed. R. Crim. P.

16(d), and for good cause shown, it is hereby ORDERED:

       This Court has ordered the United States to make all disclosures required by Rule

16 of the Federal Rules of Criminal Procedure. In this case, those disclosures include highly

sensitive information, including trading records, bank and credit card records, and other

documents and records containing personal financial informationand personal identifiable

information of parties and non-parties. The United States has shown good cause why the

dissemination of the Protected Material should be limited.

       THEREFORE, it is hereby ORDERED pursuant to Rule 16(d)(1) of the FederalRules

of Criminal Procedure, that “Protected Material” as defined below shall be held in strict

confidentiality and used only in connection with the defense of the charges in this case, and

for no other purpose. The Court further ORDERS as follows:
         CASE 0:21-cr-00142-DSD-KMM Doc. 46 Filed 07/15/21 Page 2 of 3




       1.     “Protected Material” includes all information produced by the government

in this case, except matters of public record, the defendants’ own statements, criminal

history information, and expert reports.

       2.     Protected Material shall be held in strict confidentiality by defendants and

defense counsel and may be used solely for purposes of this litigation.

       3.     Defense counsel shall limit the making of copies of the Protected Material to

those necessary to their activities as counsel to a defendant in this action.

       4.     All individuals having access to Protected Materials, including thedefendants

and any expert witnesses retained by the defendants, shall be informed of the terms of the

Protective Order prior to disclosure.

       5.     Use of the Protected Material covered by this Protective Order for any

purpose other than the instant litigation shall be deemed a violation of this Order subjecting

the defendant and his counsel to sanctions.

       6.     Any filings with the Court that contain Protected Material shall first be

redacted pursuant to Fed. R. Crim. P. 49.1 or, if not redacted, then filed under seal in

accordance with the Court’s sealing rules and applicable filing procedures.

       7.     Any documents or other materials containing Protected Material, and all

copies of them, must be destroyed or returned to the Government within sixty (60)days of

the conclusion of this litigation, including appeals.




                                               2
        CASE 0:21-cr-00142-DSD-KMM Doc. 46 Filed 07/15/21 Page 3 of 3




       8.     Nothing contained in this Order shall preclude any party from applyingto

this Court for further relief or for modification of any provision hereof.

Date: July 15, 2021                                s/ Katherine Menendez
                                                   Katherine Menendez
                                                   United States Magistrate Judge




                                              3
